Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 1 of 15 PageID #: 1123



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION

MYEISHA WASHINGTON,                             )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )       Case No. 2:19-cv-00048-SNLJ
                                                )
ANDREW M. SAUL,                                 )
Commissioner of the Social Security             )
Administration,                                 )
                                                )
               Defendant.                       )

                             MEMORANDUM AND ORDER

       The Commissioner of the Social Security Administration denied plaintiff Myeisha

Washington’s applications for disability insurance benefits and supplemental security

income benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq. and

Title XVI of the Social Security Act, 42 U.S.C. §§ 1381, et seq. Washington amended her

alleged onset date of disability to a time after her expiration of insurance benefits,

therefore she has waived any claims under Title II.1 Washington now seeks judicial

review on her Title XVI claim. The Commissioner opposes the motion. The issues being

fully briefed, and for the reasons set forth, this Court will AFFIRM the Commissioner’s

decision.


1
 The ALJ found Washington’s insured status ran through March 31, 2013. However, Washington
amended her alleged onset date from December 30, 2006, to August 13, 2016. Because the
amended onset date falls outside of the insured status period, Washington has effectively waived
her Title II claim. See Turpin v. Colvin, 750 F.3d 989, 993 (8th Cir. 2014); see also Durfee v.
Colvin, 2014 WL 1057216 at *1 (E.D. Mo. Mar. 14, 2014) (treating as waived claimant’s Title II
claim after she amended her allege onset date to fall outside of the insured period).

                                               1
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 2 of 15 PageID #: 1124



I.     Procedural History

       Washington’s application was denied at the initial determination level. She then

appeared before an Administrative Law Judge (“ALJ”). The ALJ found Washington is

not disabled because her symptoms were not supported by the medical evidence

available. Washington then filed a request for review of the ALJ’s decision with the

Appeals Council of the Social Security Administration, which was denied. Thus, the

decision of the ALJ stands as the final decision of the Commissioner. See 20 C.F.R. §

416.1481. Washington now seeks review by this Court pursuant to 42 U.S.C. § 405(g)

and 42 U.S.C. § 1383(c)(3).

II.    Disability Determination—The Five-Step Framework

       A disability is defined as the inability “to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant has a

disability “only if his physical or mental impairment or impairments are of such severity

that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy[.]” Id. § 1382c(a)(3)(B).

       The Commissioner follows a five-step sequential process when evaluating whether

the claimant has a disability. 20 C.F.R. § 416.920(a)(1). First, the Commissioner

considers the claimant’s work activity. If the claimant is engaged in substantial gainful

activity, the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

                                              2
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 3 of 15 PageID #: 1125



       Second, if the claimant is not engaged in substantial gainful activity, the

Commissioner looks to see whether “the claimant has a severe impairment [that]

significantly limits [the] claimant’s physical or mental ability to do basic work activities.”

Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); see also 20 C.F.R. § 416.920(a)(4)(ii).

“An impairment is not severe if it amounts only to a slight abnormality that would not

significantly limit the claimant’s physical or mental ability to do basic work activities.”

Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); see also 20 C.F.R. §§ 416.920(c),

416.920a(d).

       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the

presumptively disabling impairments listed in the regulations, the claimant is considered

disabled, regardless of age, education, and work experience. 20 C.F.R. §§

416.920(a)(4)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, the Commissioner assesses whether the

claimant retains the “residual functional capacity” (RFC) to perform his or her past

relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(5)(i). An RFC is “defined as

what the claimant can still do despite his or her physical or mental limitations.” Gann v.

Berryhill, 864 F.3d 947, 951 (8th Cir. 2017); see also 20 C.F.R. § 416.945(a)(1). While

an RFC must be based “on all relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations,” an RFC is nonetheless an “administrative assessment”—not a medical

                                              3
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 4 of 15 PageID #: 1126



assessment—and therefore “it is the responsibility of the ALJ, not a physician, to

determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016). Thus,

“there is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant

is responsible for providing evidence relating to his RFC and the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging

for a consultative examination(s) if necessary, and making every reasonable effort to help

[the claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R.

§ 416.945(a)(3). If, upon the findings of the ALJ, it is determined the claimant retains the

RFC to perform past relevant work, he or she is not disabled. 20 C.F.R. §

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant

work, the burden of production to show the claimant maintains the RFC to perform work

that exists in significant numbers in the national economy shifts to the Commissioner.

See Brock v. Astrue, 574 F.3d 1062, 1064 (8th Cir. 2012); 20 C.F.R. § 416.920(a)(4)(v).

If the claimant can make an adjustment to other work that exists in significant numbers in

the national economy, the Commissioner finds the claimant not disabled. 20 C.F.R. §

416.920(a)(4)(v). If the claimant cannot make an adjustment to other work, the

Commissioner finds the claimant disabled. Id. At Step Five, even though the burden of

production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Hensley, 829 F.3d at 932.



                                             4
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 5 of 15 PageID #: 1127




III.   The ALJ’s Decision

       At Step One, the ALJ found Washington met the insured status requirements

through March 31, 2013, and had not engaged in substantial gainful activity since August

13, 2016. (Tr. 14). At Step Two, the ALJ found Washington suffers from four medically

determinable impairments: (1) migraines; (2) learning disability; (3) mood disorder; and

(4) depression. (Tr. 14). At Step Three, the ALJ concluded Washington does not have an

impairment or combination of impairments that meets or equals one of the presumptively

disabling impairments listed in the regulations. (Tr. 15-17).

       Next, in beginning the analysis of Step Four, the ALJ determined Washington’s

RFC.2 The ALJ found that Washington

       has the residual functional capacity to perform a full range of work at all
       exertional levels but with the following non-exertional limitations: the
       claimant can never climb ladders, ropes, or scaffolds; she cannot be exposed
       to unprotected heights or hazardous work environments; the claimant is
       limited to remembering and carrying out simple, routine tasks and making
       simple work-related decisions; she cannot perform production pace tasks that
       require strict hourly goals; the claimant can have occasional contact with
       supervisors and brief incidental contact with co-workers and the general
       public; she must avoid concentrated exposure to noise above a moderate level
       as defined by Appendix D of the Selected Characteristics of Occupations, as
       well as to bright flashing or flickering lights; the claimant will be off task
       five percent of an eight-hour workday.




2
 Determining claimant’s RFC is “essential to properly completing steps four and five.” Swink
v. Saul, 931 F.3d 765, 769 (8th Cir. 2019). However, the RFC is determined at step four—a
point in which the burden of proof rests with claimant. See Scott v. Berryhill, 855 F.3d 853,
855 (8th Cir. 2017); Goff v. Barnhart, 421 F.3d 785, 793 (8th Cir. 2005).

                                             5
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 6 of 15 PageID #: 1128



(Tr. 17). As part of this determination, the ALJ found Washington’s allegations about

her physical and mental symptoms’ intensity, persistence, and limiting effects were not

consistent with the medical records when considered as a whole. (Tr. 18). The ALJ

remarked that Washington’s daily activities simply did not comport with the limitations

described by her and some of her providers—noting “scant evidence” that her disabilities

cause her to have “significant functional limitations in her day-to-day life.” (Tr. 19). The

ALJ also highlighted “normal” and “unremarkable” objective testing (i.e. MRI scans,

electroencephalogram, CT scans, etc.) and “little evidence” of continued treatment,

inpatient treatment, and emergency assistance. (Tr. 18, 20). Washington was further

noted for her repeated non-compliance with prescribed medications. (Tr. 21). And while

Washington was attributed with an IQ score of 57 (based on the WAIS-IV), the

“examiner noted, in speaking with [Washington] and observing her frustration with the

test, that he did not believe the score to be reliable.” (Tr. 19). In fact, one of

Washington’s relied-upon providers concluded she had a Global Assessment of Function

(GAF) score of “55 to 60, which is consistent with [only] mild to moderate limitations.”

(Tr. 23).3 Ultimately, the ALJ found that some of Washington’s alleged symptoms were

supported, but “objective findings and treatment patterns provide no more than partial

support for [their] severity”—symptoms, when properly limited, that the ALJ “accounted

for” by including “multiple limitations” in the RFC. (Tr. 21).


3
 Based on subjective assessments, GAF scores are of limited evidentiary value—a point noted by
this Court in the past. See Hill v. Berryhill, 2018 WL 6696636 at *5 (E.D. Mo. Dec. 20, 2018).
However, the GAF score, here, is useful as cumulative evidence to contradict Washington’s
alleged IQ score, which taken alone would indicate significant functional limitations.

                                                6
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 7 of 15 PageID #: 1129



       Having made an RFC determination, the ALJ continued on through Step Four to

determine whether Washington could perform her past relevant work in light of her

designated RFC. The ALJ determined Washington is unable to perform any past relevant

work. (Tr. 23).

       At Step Five, the ALJ analyzed whether Washington can successfully adjust to

other work. The ALJ noted that if Washington could perform all or substantially all of the

exertional demands at a given level under the Medical-Vocational Guidelines (the

“Grids”), 20 C.F.R. Part 404, Subpart P, Appendix 2, then the Grids would direct a

conclusion of whether Washington was “disabled” or “not disabled.” The ALJ

acknowledged, however, that additional limitations impede Washington’s ability to

perform work at all or substantially all of the assigned level. Thus, the ALJ relied on

vocational expert (VE) testimony to determine the extent to which these limitations erode

Washington’s occupational base to perform “unskilled work at all exertional levels.” The

VE testified Washington could perform work as a “folder,” “laundry sorter,” and

“housekeeper cleaner” even after considering all of the limitations in Washington’s RFC.

(Tr. 24). The ALJ then found these jobs exist in significant numbers in the national

economy and concluded Washington is not disabled. (Tr. 24).

IV.    Standard of Review

       The Court must affirm the Commissioner’s decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. §§ 405(g); 1383(c)(3).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019).

                                             7
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 8 of 15 PageID #: 1130



“[T]he threshold for such evidentiary sufficiency is not high.” Id. Under this test, the

court “consider[s] all evidence in the record, whether it supports or detracts from the

ALJ’s decision.” Reece v. Colvin, 834 F.3d 904, 908 (8th Cir. 2016). The court “do[es]

not reweigh the evidence presented to the ALJ” and will “defer to the ALJ’s

determinations regarding the credibility of testimony, as long as those determinations are

supported by good reasons and substantial evidence.” Id. The ALJ will not be “reverse[d]

merely because substantial evidence also exists in the record that would have supported a

contrary outcome, or because [the court] would have decided the case differently.” KKC

ex rel. Stoner v. Colvin, 818 F.3d 364, 370 (8th Cir. 2016).

V.     Discussion

       Washington seeks remand on two issues.

       First, she says the ALJ erred in assessing her RFC by “creating [it] from whole

cloth” and “cherry-pick[ing] items from the [] record.” She says the ALJ too strongly

relied on her daily activities and ignored records that “consistently note that [she] has

abnormal insight and judgment” and show how she “failed at many jobs due to her

mental illness and inability to deal with the public, co-workers, and supervisors.”

       Second, Washington says the ALJ erred when giving insufficient weight to the

opinions of treating nurse Geoff Westhoff and examining psychologist Dr. Thomas

Spencer. Both indicated Washington suffers more severe symptomology than attributed

by the ALJ. By choosing to “ignore significant parts of [their] findings,” Washington

says the ALJ is “playing doctor” and ended up having “no opinion to support her RFC”

except for her own.

                                              8
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 9 of 15 PageID #: 1131



       A. The ALJ Properly Evaluated Claimant’s RFC

       While providing an illustration or two about how the ALJ misconstrued the record

in formulating Washington’s RFC—arguing, for example, that the record shows she has a

“hard time driving” compared to the ALJ’s generalized comment that “the claimant drove

around for two days looking for houses [to buy]”—the thrust of Washington’s argument

is that she is more functionally limited than her daily activities, relied upon heavily by the

ALJ, would suggest. In essence, Washington accuses the ALJ of myopically viewing the

record, taking only the bad, so as to guarantee a denial of benefits. But when viewing the

record as a whole, it is clear this becomes an evidentiary dispute and, of course, it is not

“the role of this Court to reweigh the evidence presented to the ALJ.” Dols v. Saul, 931

F.3d 741, 746 (8th Cir. 2019). Indeed, even assuming Washington is correct about the

driving example, for every circumstance Washington points to in arguing the ALJ

“cherry-picked” from and misapplied the record, she herself ignores conclusions drawn

by the ALJ that show she is not disabled. Washington makes no mention, for example,

about the ALJ’s citation to the record indicating repeated non-compliance with

medication. “A failure to follow prescribed medical treatment without good cause is a

basis for denying benefits.” Kelley v. Barnhart, 372 F.3d 958, 961 (8th Cir. 2004). And

she does nothing to challenge the ALJ’s conclusions that she has a remarkable ability to

“plan[] and organiz[e]” her daily routines—doing everything from “providing babysitting

services for two infant[s]” to “handl[ing] the family’s finances.” In fact, she does much

more: preparing meals, doing household chores, shopping weekly, attending “mommy

groups” and church events, planning large family get-togethers, attending dance recitals

                                              9
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 10 of 15 PageID #: 1132



and football games with her children, orchestrating a plan to improve her and her

husband’s credit scores, and coordinating the many logistical headaches associated with

searching for, obtaining a loan for, and moving into a new home. While not dispositive

alone, daily activities—many, here, that Washington chooses to ignore—can be used to

“support[] the conclusion that the claimant [] is not [] disabl[ed].” Schuler v. Berryhill,

2019 WL 1569226 at *5 (E.D. Mo. Apr. 11, 2019).

       The record also shows things the ALJ did not capture in her opinion, but are no

less cumulatively harmful to Washington’s argument. For example, one provider noted

how Washington and her husband “discussed her trying to get a job,” but Washington

“decided it was best to continue to scrape along and use community resources to get bills

paid” so that it did not affect her disability hearing. (Tr. 686). On another occasion, it was

noted that Washington didn’t “know what [she] will do with [her] extra time,” but that

she didn’t “want to look for part-time employment” or take a “job that [she] hate[s].” (Tr.

645, 649). There are also several indications that financial concerns animated

Washington’s drive to seek social security benefits. (Tr. 641, 670, 682, 686). A lack of

motivation to work “raises some questions as to whether the current unemployment is

truly the result of [allegedly disabling] medical problems.” Julin v. Colvin, 826 F.3d

1082, 1087 (8th Cir. 2016).

       Ultimately, the premise of Washington’s argument is sound. In evaluating an

ALJ’s RFC determination, this Court must inquire whether it is “supported by substantial

evidence,” and that inquiry requires a consideration not of isolated examples but, instead,

of the total record to include provider notes, treatment and testing results, daily activities,

                                              10
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 11 of 15 PageID #: 1133



and the opinions of medical consultants. Despain v. Berryhill, 926 F.3d 1024, 1028-1029

(8th Cir. 2019). But, Washington falls prey to her own criticisms—focusing on certain,

supportive evidence in her brief to the exclusion of other, adverse evidence relied on by

the ALJ. Casting aside evidentiary quibbles, this Court finds the total record provides

substantial evidence supporting the ALJ’s decision. The ALJ recognized Washington had

some mental limitations (based on unspecified “mood disorders” and “learning

disabilities”) and accounted for them by limiting Washington to “simple, routine tasks”

and only “occasional contact with supervisors.” But, highlighting many of the things

Washington can do on a day-to-day basis, as well as benign testing results and

unaggressive treatment routines, the ALJ was within the “available zone of choice” to

conclude that Washington was not disabled. Twyford v. Commissioner, 929 F.3d 512, 518

(8th Cir. 2019) (claimant’s adverse treatment records and daily activities constituted

substantial evidence supporting the ALJ’s designated RFC, which fell within the ALJ’s

“available zone of choice” in weighing the evidence).

       B. The ALJ Did Not Err in Partially Discrediting the Medical Opinions of
          Westhoff and Spencer

       As an initial matter, Westhoff—as a nurse practitioner—was not an “acceptable

medical source” as defined by the regulations that apply to Washington’s case and, thus,

was not entitled to “controlling weight.” See 20 C.F.R. §§ 416.913(a) (2016) (excluding

nurse practitioner from the list of acceptable medical sources), 416.927(a)(2), (c)

(limiting “controlling weight” to “acceptable medical source[s]”); Lacroix v. Barnhart,

465 F.3d 881, 886 (8th Cir. 2006) (holding that nurse practitioner was not an “acceptable


                                            11
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 12 of 15 PageID #: 1134



medical source”). Washington seems to recognize this possibility by pointing out that

new rules have taken effect since March 27, 2017, and that Westhoff’s opinion was

rendered on January 19, 2018. Is it true that the rules have been rewritten; in fact, they

“changed the method of evaluating a [provider’s] opinion away from assigning specific

weight.” Baker v. Saul, 2019 WL 7282115 at *3 n.2 (E.D. Mo. Dec. 27, 2019). So, it is

perplexing why, in advocating the applicability of the new rules, Washington continues to

focus on the weight-assigning regime. But, in any event, even if nurse practitioners—or

so-called “advanced practice registered nurse[s]”—are now included as acceptable

medical sources, that recognition is expressly limited to “claims filed on or after March

27, 2017.” 20 C.F.R. 416.902(a)(7) (2018). And “claims filed” is said to mean when “an

application for SSI benefits … is received by an employee at the social security office”—

not when a provider renders an opinion. 20 C.F.R. § 416.325(a). All this is to say that the

old regime was not totally abandoned, does in fact apply to Washington’s claims (filed on

August 31, 2016), and therefore limits the evidentiary value of Westhoff’s opinions. See

Lacroix, 465 F.3d at 886 (ALJ did not err in giving nurse practitioner’s opinions “no

weight”); see also Rivera-Capeles v. Saul, 2019 WL 4635662 at *3 (E.D. Wis. Sept. 24,

2019) (nurse practitioner was not an “acceptable medical source” where claim was filed

prior to March 27, 2017).

       Washington primarily relies on a medical source statement created by Westhoff

that concludes, without citation to objective or longitudinal evidence in the record, that

Washington suffers from several “extreme impairments” limiting her ability to work. (Tr.

560-563). But, as this Court has previously noted, “[t]here is [] a well-documented

                                             12
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 13 of 15 PageID #: 1135



skepticism of medical source statements that constitute checkbox-format conclusions and

the ALJ is encouraged to look upon them with a critical eye.” Meyer v. Berryhill, 2019

WL 1429335 at *5 (E.D. Mo. Mar. 29, 2019) (Limbaugh, J.) (citing Adkins v.

Commissioner, 911 F.3d 547, 550 (8th Cir. 2018)). Indeed, the ALJ is empowered to

discount a medical source statement that is “contradicted by other objective medical

evidence in the record.” Adkins, 911 F.3d at 550. Like in Meyer, the ALJ highlighted

contrary medical evidence, normal diagnostic testing, and inconsistent daily activities as

reasons to give only limited weight to Westhoff’s opinions. As but one example,

Westhoff says Washington “isolates herself from others” and has “poor focus and

anxiety,” which has caused her to have an inability to “carry out [complex] multi-step

instructions.” (Tr. 561). But, the record—particularly a series of medical notes occurring

longitudinally over many months in 2017—indicates Washington is regularly engaged in

social activities outside the home, including attending social groups and church functions,

departing for out-of-town weddings, going to the YMCA to work out, taking trips to

Florida, Six Flags, and unspecified “caves” with her kids, having people over for

barbeques and holiday events, watching her kids’ sporting events, and generally keeping

“busy ever weekend.” (Tr. 582, 621, 629, 633, 661-662, 698, 742). One medical note

specifically praised how Washington was “getting along well with everybody” (Tr. 698),

while another praised her for finding “fun and positive socialization opportunit[ies].” (Tr.

662). The record further indicates Washington is quite capable at carrying out multi-step

tasks, such as coordinating multiple moves with her family—to include house searching,

contacting and negotiating with landlords and utility companies, saving money and

                                             13
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 14 of 15 PageID #: 1136



planning to improve her family’s credit score for loan approvals, organizing the move

itself (packing and unpacking), and decorating. (Tr. 582, 590, 594, 602, 606, 610 613,

617, 625, 718, 730, 734, 738). Again, it is Washington who takes on the onerous task of

“handling the family’s financials,” which tends to refute the “extreme” limitations

declared by Westhoff. The ALJ did not err in using this conflicting information to

partially discredit Westhoff’s otherwise conclusory medical source statement. See Adkins,

911 F.3d at 550; Toland v. Colvin, 761 F.3d 931, 935-936 (8th Cir. 2014) (claimant’s

daily activities gave ALJ sufficient cause to attribute only “little weight” to provider’s

conclusory medical source statement)

       Less attention was given to Dr. Spencer’s opinions in Washington’s brief, which

attempted to argue that Spencer’s IQ testing confirmed the extreme limitations referenced

in Westhoff’s medical source statement. But, Spencer himself acknowledged the

unreliability of the IQ test he administered, commenting that Washington’s “frustration

with the testing” led him to belief that the score was an unreliable estimate of her “current

functioning.” (Tr. 553). In fact, the ALJ gave partial weight to Spencer when he found

Washington was only mild-to-moderately limited in her ability to carry out and

understand simple tasks and make appropriate work-related decisions, which is at odds

with Westhoff’s conclusions and more reason to afford the ALJ deference upon

conflicting evidence. (Tr. 22, 556, 560). What the ALJ rejected, though, was Spencer’s

conclusions that Washington was “markedly” limited in her ability to interact with others

and follow complex instructions; the ALJ found that “subsequent records run contrary to

these opinions.” (Tr. 22). In essence, the ALJ rejected Spencer’s conclusions for the same

                                             14
Case: 2:19-cv-00048-SNLJ Doc. #: 21 Filed: 05/05/20 Page: 15 of 15 PageID #: 1137



reason Westhoff’s conclusions were rejected—his medical source statement (notably

undated and unsigned) was conclusory and simply did not comport with the available

evidence regarding Washington’s daily abilities as well as her unremarkable, and

sometimes outright contrary, treatment records. For the same reasons the ALJ did not err

as to Westhoff, the ALJ did not err as to Spencer. There is simply no meaningful support

in the record that compelled the ALJ to find in favor of the substantial limitations

imposed in either provider’s medical source statements.

VI.    Conclusion

       This Court’s review is limited to determining whether the ALJ’s findings are

based on correct legal standards and supported by substantial evidence. It does not

substitute its own judgment for that of the ALJ. Gann v. Berryhill, 864 F.3d 947, 950 (8th

Cir. 2017). Having found the ALJ’s conclusions were supported by substantial evidence

and that legal standards were correctly applied, this Court affirms the ALJ’s decision.

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s decision is AFFIRMED

and plaintiff Myeisha Washington’s complaint (ECF #1) is DISMISSED with

prejudice. A separate judgment accompanies this Order.

       So ordered this 5th day of May 2020.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE



                                             15
